Citation Nr: 1207321	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased rating for an acquired psychiatric disorder, to include a mood disorder and post traumatic stress disorder (PTSD), in excess of 30 percent for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

4.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter in law


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to January 1946.   He died in August 2008.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing held in July 2010.  A copy of the hearing transcript has been associated with the claims file.

In a May 2011 decision the Board, in part, remanded the issues of entitlement to service connection for the cause of the Veteran's death; DIC pursuant to the provisions of 38 U.S.C.A. § 1318; service connection for PTSD for accrued benefits purposes; and entitlement to an increased rating for a mood disorder, in excess of 30 percent for accrued benefits purposes.

Subsequently by rating action in December 2011 entitlement to service connection for PTSD was granted.  The RO noted that as separate compensable ratings for coexisting psychiatric conditions could not be assigned, PTSD was to be rated with the already service connected mood disorder for accrued benefits purposes.  This was considered a full grant of the benefit sought on appeal.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case reveals that the Veteran in December 2007 prior to his death filed a claim for TDIU asserting that he was not employable by reason of his service-connected disabilities.    

The Board received correspondence from the appellant's representative dated in January 2012.  This contains duplicative evidence which has already been considered previously by the Board.

The claim of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

FINDINGS OF FACT

1.  Claims for entitlement to service connection for PTSD; and an increased rating for a mood disorder, were pending at the time of the Veteran's death in August 2008.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  The Veteran died in August 2008 and the death certificate listed the cause of death as pancreatic cancer.  Other significant conditions listed were dementia, atrial fibrillation and coronary heart failure.  An autopsy was not performed.  

4.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 60 percent disabling; mood disorder, evaluated as 30 percent disabling; and, tinnitus, evaluated as 10 percent disabling.  The combined service connected disability rating assigned was 80 percent.

5.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died more than 62 years after his discharge, and he was not a prisoner of war (POW).

6.  The competent and probative evidence of record does not relate the Veteran's death to his military service.

7.  From March 14, 2007, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  His symptoms include occasional nightmares, sleep disturbances, intrusive memories of service, irritability, depression and some complaints of social aversion.  A global assessment of functioning (GAF) score of 55 had been assigned by a VA examiner in August 2007.

8.  From March 14, 2007, the Veteran's acquired psychiatric disorder symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).

2.  From March 14, 2007, the criteria for an initial rating in excess of 30 percent, for the Veteran's acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the appellant in September 2008 that addressed substantially all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence, and the laws regarding degrees of disability and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that not all the elements of Hupp were met with the September 2008 notice, as the appellant was not informed of what conditions for which the Veteran was service-connected.  However, this notice defect has not resulted in prejudice, as the appellant has demonstrated that she was already aware of the Veteran's service- connected disabilities.  However, because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

Specifically, as noted in the introduction she has continued to pursue an increased ratings claim for the Veteran's service connected acquired psychiatric disorder to include a mood disorder and PTSD which has been rated as 30 percent disabling.  She also presented an argument on why she believed that there was a relationship between the Veteran's services connected acquired psychiatric disorder and the cause of his death.  Moreover, throughout the appeal period, the appellant specifically referenced the Veteran's service connected conditions.  In addition it is noted that the Veteran appointed his spouse to be his fiduciary in October 2007 and he was found to be incompetent by rating action in November 2007.  His spouse was submitting his claims and statements in support of his claims prior to his death as he was no longer able to prepare them himself.  Therefore, based on the foregoing, the Board determines that the appellant had actual knowledge of what conditions for which the Veteran was service connected.  Accordingly, she has incurred no prejudice by not receiving this notice, and remanding the claims in order to repair this defect would only unnecessarily delay resolution of the claims.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist an appellant in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As discussed below, accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death").  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover the record also contains extensive private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The appellant submitted several private medical opinions, and a VA medical opinion was obtained.

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. 3.103(c) (2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during a Videoconference hearing in July 2010, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted that the issues was of entitlement to service connect for cause of death, DIC compensation under section 1318, and accrued benefits.  The appellant was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  The representative and the VLJ then asked questions to obtain information relating to the issues from the appellant and her daughter in law.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice provided during the hearing constitutes harmless error. 

The resolution of the claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 does not depend upon the information outlined by Dingess v. Nicholson, 19 Vet. App. 473 (2006), nor is assignment of an initial disability rating contemplated by the nature of this claim.  Thus, the appellant was not precluded from participating effectively in the processing of this claim as a result of this type of notice deficiency. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c) (2).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c) (4).

Subsequent to his death, by rating action in December 2011, service connection for PTSD was granted for accrued benefits purposes, and combined with the previously  service connected mood disorder, NOS.  The assigned 30 percent evaluation remained unchanged.

As noted above, the Veteran died in August 2008.  The death certificate indicates that the immediate cause of death was pancreatic cancer.  Other significant conditions listed were dementia, atrial fibrillation and coronary heart failure.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was in effect for a psychiatric disorder, rated as 30 percent disabling; hearing loss rated as 60 percent, and tinnitus rated as 10 percent disabling.  The total disability rating was 80 percent as of March 2007.  None of these disabilities are listed on the Veteran's death certificate.  Thus, service connection for the cause of the Veteran's death can only be shown if there is evidence directly linking the Veteran's causes of death, pancreatic cancer; and, other significant conditions contributing to death but not resulting in the underlying cause of death (dementia, atrial fibrillation and coronary heart failure) to his military service, to include showing a nexus between his death and a service-connected disability.
The service records are silent for pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure.  Post-service medical evidence does not show any treatment or diagnosis referable to pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure for many decades after service.  Thus, there is no continuity of pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure symptomatology demonstrated either by the documented clinical records or the appellant's statements.  

The appellant contends that the Veteran's death is related to an acquired psychiatric disorder, to include PTSD and a mood disorder.  The Veteran had been service connected for less than two years at the time of his death.  He had several verified stressors from his service in WW II.  

Post service treatment records include 2006 to 2008 treatment records from Ronald D. Blonder, D.O., FACC, noting the Veteran was first diagnosed with atrial fibrillation and subsequent dementia in 2006.  

A July 2010 letter from Michael Kenney, Psy. D., a clinical neuropsychologist reviewed the Veteran's records in response to a request from the Veteran's daughter in law.  He noted that he was asked to provide a statement regarding research based findings addressing the possible association between PTSD, depression, and anxiety and cognitive deterioration such as in dementia.  Dr. Kenney noted that there was some evidence linking traumatic stress to increased risk for various cognitive neurological and additional psychological conditions.  He stated that clearly significant deterioration and cognitive dysfunction could be associated with psychiatric stress, including PTSD.  He also quoted from a study by Cohen, Janicki-Deverts, and Miller which stated that;

Effects of stress on the regulation of immune and inflammatory processes have the potential to influence depression; infectious, autoimmune, and coronary artery disease; and at least some (e.g. virally mediated) cancers......."

An August 2010 letter from Lloyd L. Strode, D.O., noted that he had been the Veteran's primary care physician for the last 10 years of his life.  He noted that the Veteran evidently suffered from PTSD while in the military during WW II.  He subsequently suffered from multiple medical problems ultimately leading to his demise with pancreatic cancer.  He stated that, "I do believe that long-term stress could possibly affect someone's immune system in the long term, perhaps making him more susceptible to chronic illness."

An August 2010 letter from Dr. Blonder noted that the Veteran had in combination PTSD and long term traumatic stress caused by PTSD, resulting in debilitating effects and general impairment of his health to an extent that rendered him maturely less capable of resisting the effects of the disease primarily causing his death (pancreatic cancer).

In a June 2011 VA medical opinion a VA examiner noted that after reviewing the available information that it was clear the Veteran's immediate cause of death was metastatic pancreatic cancer.  His comorbidities were listed on the death certificate as dementia, atrial fibrillation and chronic heart failure.  However these conditions were not related to the immediate cause of death.  These were not causes of pancreatic cancer.

The VA examiner noted that accepted well supported major risk factor for pancreatic cancer in the current medical field was as follows;

The major demonstrated risk factor for pancreatic cancer is age, with the average onset in the seventh and eight decades of life.  Pancreatic cancer before age 45 is rare, but then the incident increases sharply thereafter.  In this 83 year old Veteran, the most contributory factor for pancreatic cancer was age alone.

The only well supported environmental/lifestyle risk factor was smoking.  A review of his reported social history shows that he did smoke (cigars specifically), but quit; depending on how long ago he quit, the risk factor of smoking with pancreatic cancer does diminish to the point of the average risk population the longer one abstains from cigarette smoking.

Chronic pancreatic cancer from multiple etiologies such as hereditary pancreatitis, alcohol, tropical pancreatitis, can lead to pancreatic cancer.  The Veteran did not have a history supporting chronic pancreatitis such as chronic abdominal pain or a history of acute pancreatitis.  

Thereafter the well accepted risk factors are hereditary such as the possible family history and certain germline mutations not found in his reported family history.  

There were many associations and possible links mentioned but there was a lack of conclusive supporting data for a direct or causal link.  The examiner noted there was no known direct viral etiology to pancreatic cancer.

 He further noted that although it is well accepted that there was a link between the mind and body; and stress can lead to a depressed immune state, there was no definitive evidence that this depressed state lead to a significant risk for pancreatic cancer.  

Hence when it comes to this case the Veteran died of metastatic pancreatic cancer more likely than not with age being the only significant risk factor for pancreatic cancer.  The concept that distress causes a depressed immune state is well accepted but to then state that the depressed immune state caused the pancreatic cancer is not well supported.

Referring to the article by Drs. Cohen, Janicki-Deverts, and Miller, the VA examiner noted that the authors stated that "although stressors are often associated with illness, the majority of individuals confronted with traumatic events and chronic serious problems remain disease - free."  In regards to the notion that stress leads to cancer, the authors report that the experimental research has been in animals and that the research has found that stress contributes to the initiation, growth, and metastasis of select tumors" The examiner emphasized the word "select" noting that medical literature did not support pancreatic cancer as being one of the cancers in the human model.

The article stated that stress effects are more likely in certain cancers especially those that are virally medicated such as cervical cancer with the human papillon virus and liver cancer with chronic viral hepatitis and HIV related tumors.  He noted that pancreatic cancer does not have such an identifiable virus etiology.

Hence overall there was a lack of supportive evidence to substantially go from psychological stress to development of pancreatic cancer.  It is less likely than not that the Veteran's psychiatric condition was a significant etiologic factor in his pancreatic cancer and most likely that age alone was the cause.

Regarding the contribution of the other major comorbidities, dementia, atrial fibrillation, congestive heart failure to the death.  The examiner noted that first off age was the strongest risk factor for dementia, especially Alzheimer's type which was diagnosed by his providers. In the Veteran's case his diagnosis of dementia came in 2006 when he was 81 years old.  Hence it is more likely than not that his dementia was due to his age and it is as likely as not that his symptoms manifested more due to his dementia as to his mood disorder.

Atrial fibrillation also is a disease with increase incidents with age.  In this Veteran, age and pulmonary hypertension with consequential atrial enlargement cause his atrial fibrillation and not PTSD or any other psychiatric diagnosis leading to stress.

The rapid progression from metastatic pancreatic cancer to death in an 83 yr old individual was not unusual.  The contribution of comorbidities is less likely than not substantial in the disease progression of such a malignant cancer which presented at stage IV in an 83 yr old patient.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The appellant contends that the Veteran's service-connected disabilities, in particular, PTSD, contributed to the cause of the Veteran's death.  She contends in essence that the Veteran's immune system was affected by PTSD thus making him susceptible to pancreatic cancer.  

The medical evidence shows that pancreatic cancer was first diagnosed many years after service, and there is no indication, lay or medical, of pertinent symptoms in service, or for years thereafter.  The post-service treatment records do not indicate any connection between service-connected disabilities and the pancreatic cancer which caused his death.  

Moreover, the appellant does not have the expertise to state that the Veteran's pancreatic cancer is etiologically related to his PTSD.  She has not described any symptoms she observed which led her to this conclusion.  Additionally, the ultimate conclusion as to medical causation in this case is not subject to lay observation; thus, she is not competent to make such an assertion.  There is no evidence, other than the appellant's bare, unsupported assertion,  suggesting such a connection between pancreatic cancer and PTSD in the Veteran.  

The appellant contends that Dr. Kenney's July 2010; Dr. Strode's August 2010; and, Dr. Blonder's August 2010 opinions support a connection between the PTSD and the Veteran's death.  Dr. Kenney's opinion quoted from an article stating that "effects of stress have the potential to influence depression; infectious, autoimmune, and coronary artery disease; and at least some (e.g. virally mediated) cancers......."

Dr. Strode opined that, "I do believe that long-term stress could possibly affect someone's immune system in the long term, perhaps making him more susceptible to chronic illness."; and, Dr. Blonder opined that the Veteran's long term traumatic stress caused by PTSD, resulted in debilitating effects and general impairment of health to an extent that rendered him maturely less capable of resisting the effects of the disease primarily causing his death (pancreatic cancer).

In evaluating the probative value of medical opinion evidence, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches should be taken into consideration.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

To the extent that Dr. Kenney's opinion, which can be interpreted as stating that service-connected PTSD has the potential to at least effect some (e.g. virally mediated) cancers; Dr. Strode opinion that the PTSD could possibly affect someone's immune system perhaps making him more susceptible to chronic illness; and Dr. Blonder opined that PTSD resulted in impairment of health that rendered the Veteran less capable of resisting the pancreatic cancer which caused his death.  First, the possibility that a condition "has the potential to", "could possibly", or "may have" affected the cause of death is not sufficient to place the evidence in equipoise.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to provide medical nexus evidence to well ground cause of death claim).  Moreover, the opinions did not provide any explanation for the physicians' conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

In contrast, the VA opinion in June 2011 concluded, after review of the claims file as well as relevant medical literature, that there was no supportive evidence of an association between PTSD and pancreatic cancer, atrial fibrillation, congestive heart failure, or dementia.  He commented in great detail that pancreatic cancer was not a viral cancer; and, was not caused by atrial fibrillation, chronic heart failure, or dementia.  He further explained that while there were many associations and possible links mentioned, there was a lack of conclusive supporting data for a direct or causal link.  While it was well accepted that there was a link between the mind and body; there was no definitive evidence that a depressed state leads to a significant risk for pancreatic cancer.  

Finally he opined that the Veteran died of metastatic pancreatic cancer more likely than not with age being the only significant risk factor for pancreatic cancer. 

In sum, the evidence shows that the Veteran's non-service-connected pancreatic cancer led to his death, and that none of his service-connected disabilities, including an acquired psychiatric disorder, hearing loss, or tinnitus, played any role to cause or contribute materially or substantially to the Veteran's death, nor were the diseases which led to his death present in service, or for many years thereafter.  As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1365; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Acquired Psychiatric Disorder for Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121(West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

By a September 2007 rating decision, the RO denied service connection for PTSD. In that rating decision service connection for a mood disorder, NOS was granted and a 30 percent evaluation was assigned from March 14, 2007.  The Veteran disagreed with the initially assigned rating.

By rating action in February 2008 the 30 percent evaluation for a mood disorder was continued.  

The Veteran died in August 2008, and the issue of entitlement to an increased rating for a mood disorder, evaluated as 30 percent disabling, was pending at the time of his death. 

Subsequent to his death, by rating action in December 2011,  service connection for PTSD was granted for accrued benefits purposes, and combined with the previously  service connected mood disorder, NOS.  The assigned 30 percent evaluation remained unchanged.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3(2011). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1(2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's service-connected acquired psychiatric disorder to include a mood disorder was evaluated as 30 percent disabling under Diagnostic Code 9435.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130  (Diagnostic Code 9411) (2011). Identical rating criteria were in effect at the time of the Veteran's death. 

The evidence for review must have been in VA's possession or constructively in VA's possession at the date of the Veteran's death.  See 38 C.F.R. § 3.100(d) (4). The medical evidence in the claims file at the time of the Veteran's death consisted of private treatment records from multiple providers, and treatment records and examination reports from the VA Medical Center (VAMC) in Indianapolis, Indiana. 

July 2010, and August 2011 letters from private providers were created after the Veteran's death.  They primarily pertain to a possible relationship between the Veteran's PTSD and pancreatic cancer rather than the symptomatology of his PTSD and mood disorder. That evidence will not be considered in the analysis of the instant accrued benefits claim. 

Historically, the Veteran underwent a VA examination in August 2007.  It was noted that he had not been previously evaluated by VA for claims purposes.  The claims file was reviewed.  The veteran reported serving during World War II onboard the USS Saratoga.  He was also on land in the South Pacific.  He reported the Saratoga was severely damaged during kamikaze attack in 1945.  He witnessed the death of several pilots as well as two friends.  He retired in 1990.  He reported no history of mental health treatment in service or post service.  He recently had some cognitive difficulties in addition to cardiovascular problems.  He had trouble sleeping.  He was moody, irritable, slightly depressed, restless, and had decreased frustration tolerance.  He was described as anxious although he denied clear panic attacks, specific paranoia, manic symptoms, or any inappropriate behavior, or suicidal or homicidal ideations.   He had intrusive thoughts, and he sometimes felt the guy on TV was watching him.  He has never been treated, counseled, or hospitalized for mental health reasons.   

Mental status examination revealed that the Veteran was fit, casually dressed, and well groomed.  He was friendly and cooperative.  He was at times tearful when relating to family and the war, otherwise he had a lively sense of humor.  The Veteran was negative for homicidal ideation, suicidal ideation, delusions, and paranoia. His thought process was logical, and goal oriented.  Speech was articulate; and, motor function was intact.  He was oriented and had reasonable math skills.   The examiner estimated that he had below average intelligence function due to memory problems.  He had difficulty with cognitive functions, short term and long term memory, and with comprehension.  The examiner opined that the Veteran was not competent for VA purposes.  The diagnoses were mood disorder, NOS with anxiety and depression.  He opined that the Veteran's condition was associated with combat activity during military service.  A GAF of 55 was assigned.  

The evidence of record since the effective date of the 30 percent rating for an acquired psychiatric disorder (March 14, 2007) includes only the VA examination in August 2007, and some limited  VA treatment records dated in 2008. 

The appellant contends that the symptomatology set forth in the VA treatment records and examination report is reflective of a higher percent rating for acquired psychiatric disorder. The appellant provided hearing testimony in her case. However, the testimony primarily pertained to the Veteran's pancreatic cancer. 

The evidence showed that the Veteran's symptomatology from his acquired psychiatric disorder was of the type contemplated by the 30 percent rating that was assigned since the effective date of the award of service connection (March 14, 2007).  During that time period, the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  He had depression and anxiety with chronic sleep impairment.  He appeared to have some general memory impairment.  The Veteran's difficulty sleeping due to flashbacks, nightmares, memory loss and some unusual perceptual experiences were his primary complaint and is set forth in the type of symptoms reflective of a 30 percent rating. 

The Board notes that the symptoms listed in the rating criteria are only examples of the type of symptoms reflective of each rating level.  See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The August 2007 VA examiner provided the most probative assessment of the Veteran's psychiatric disorder in his report.  The examiner opined that the Veteran did not require continuous medication and his disorder would only cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks as he showed satisfactory routine behavior, self care, and normal conversation.  In conjunction with that assessment, the examiner assigned a GAF score of 55.  According to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   

In consideration of this evidence, the Board finds that the Veteran's service-connected acquired psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms that were evident, and the August 2007 VA examiner's persuasive opinion as to the level of impairment, show that no more than a 30 percent rating was warranted.  See 38 C.F.R. § 4.130. 

It should also be pointed out that there was no showing that the Veteran's acquired psychiatric disorder reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher evaluation on an extra-schedular basis. See 38 C.F.R. § 3.321(b) (1) (2003).  The symptoms of his acquired psychiatric disorder were accurately reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture was not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture required the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 


III. DIC under 38 U.S.C.A. § 1318

The Veteran seeks DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Her theory of entitlement is not clear; she testified in essence that the Veteran was having problems as a result of his PTSD since service.  She in essence appeared to argue that service connection should have been established at the 100 percent rate since separation from service.  

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The appellant filed her claim for DIC benefits in August 2008.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  At the time of the Veteran's death, service connection was in effect for an acquired psychiatric disorder, evaluated as 30 percent disabling; bilateral hearing loss, evaluated as 60 percent disabling; and, tinnitus, evaluated as 10 percent disabling.  These were all effective as of March 14, 2007.  The Veteran was not considered totally disabled at any time during his lifetime.

The Veteran died less than 2 years after he was first service connected, and at the time of death he was not assigned a total disability rating.  In other words, VA had not evaluated him as being totally disabled for a continuous period of at least 10 years immediately preceding death.

As noted in the July 2010 Videoconference hearing, the appellant appears to allege that the Veteran should have been rated 100 percent for his service connected disorders for at least 10 years prior to death; and alternatively that the VA should have determined that he had PTSD since service and it should have been determined that he was 100 percent disabled for well over ten years prior to his death.  

Generally, VA must develop all issues raised upon a liberal and sympathetic reading of a claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 56 (2007). 

However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  

The evidence clearly shows the Veteran's initial claim for service connection was not received until March 14, 2007.   Based on the medical evidence at that time VA granted him initial ratings for hearing loss (60 percent), tinnitus (10 percent), and an acquired psychiatric disorder (30 percent).  The Veteran unfortunately died less than two years after he was assigned this combined 80 percent rating.  The Veteran was discharged from active duty in 1946 and died in 2008, more than 62 years after discharge and had not been rated 100 disabled for the whole time period since service.  He was not a prisoner of war.  Therefore, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2011); 38 C.F.R. § 3.22 (2011).

Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. § 1318 have been met, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to an increased rating for an acquired psychiatric disorder, to include a mood disorder and PTSD, in excess of 30 percent for accrued benefits purposes is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Board has determined that the issue of entitlement to TDIU must be remanded for an examiner to review the Veteran's claims file, medical records, and e evidence submitted by the appellant in support of her claim; and, to address the effect of the Veteran's service connected disabilities on his employability for accrued benefits purposes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action: 
1.  For accrued benefits purposes, the RO/AMC should refer the TDIU claim for a medical opinion by a specialist to determine the effects of his service-connected acquired psychiatric disorder including a mood disorder and PTSD, bilateral hearing loss, and tinnitus on his ability to obtain and maintain employment.  The specialist is asked to review the Veteran's complete occupational history.  The evidence reveals that he worked for the Millard Public schools, Omaha, Nebraska and retired in July 1990.  He passed away in August 2008.  The specialist is requested to provide an opinion as to whether, following a review of the claims file and medical records, the Veteran's service-connected PTSD, alone or in combination with his other service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation (more than marginal employment) from March 14, 2007.  The opinion should be provided without regard for any non-service connected disabilities and without regard for the Veteran's age. A complete rationale must be provided for any opinion expressed. 

2.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the appellant and her service representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


